Title: From George Washington to William Augustine Washington, 29 April 1793
From: Washington, George
To: Washington, William Augustine



Dear Sir,
Philadelphia April 29th 1793.

Whilst I was at Mount Vernon in the early part of this month, I recd your letter of the 20th of March, and was in hopes it would have been followed by the Oyster shells you gave me reason to expect; but none had arrived the 24th, when I last heard from Mr Whiting. If I am to relinquish all expectation of getting them I wish to be informed thereof, that I may try, through some other source, to obtain a supply before my building is at a stand for want of the lime necessary to carry it on.
The other part of my letter to you—respecting the practicability of hiring Negro Carpenters; the terms if to be had; and whether a white man of known industry and integrity could be had to look after them, and on what lay; you have not answered. Present my best regards to Mrs Washington and your family & be assured of the esteem & friendship of Your Affecte Uncle

Go: Washington

